ORDER PER CURIAM Jose Ramirez (Defendant) appeals from the judgment upon his convictions following a jury trial for one count of rape in the second degree, in violation of Section 566.031, RSMo 2000,1 and one count of felonious restraint, in violation of Section 565.120. The trial court sentenced Defendant to six-years’ imprisonment on the rape count and suspended the imposition of sentence on the felonious restraint count, placing Defendant on probation for five years. We affirm. We have reviewed the briefs of the parties,' the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).  . Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.